Citation Nr: 0122959	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  01-07 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for recognition as the surviving spouse of a 
veteran for Department of Veterans Affairs benefits purposes.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The appellant has claimed entitlement to Department of 
Veterans Affairs (VA) benefits based on an allegation that 
she is the surviving spouse of an individual who had 
recognizable service in the Philippines during World War II.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2001 by the VA 
Regional Office (RO) in Manila, Philippines, which confirmed 
previous decisions which refused to recognize such service.


FINDINGS OF FACT

1.  The appellant's claim for recognition as the surviving 
spouse of a veteran was previously denied by the RO on 
September 20, 1990 and January 7, 1993 on the basis that the 
United States Department of the Army had certified that the 
man identified by the appellant as her husband had no 
recognized guerilla service and was not a member of the 
Commonwealth Army in the service of the Armed Forces of the 
United States.  The appellant did not perfect an appeal of 
either decision.

2.  The additional evidence presented since January 7, 1993, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for recognition as the 
surviving spouse of a veteran.


CONCLUSIONS OF LAW

1.  The decisions of September 20, 1990 and January 7, 1993 
which denied the appellant's claim for recognition as the 
surviving spouse of a veteran are final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  

2.  The additional evidence which has been presented since 
January 7, 1993, is not new and material, and the claim for 
recognition of the appellant as the surviving spouse of a 
veteran for VA benefits purposes has not been reopened.  
38 U.S.C.A. §§ 101(2), 5108 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.8, 3.9, 3.156, 3.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the RO committed error in 
refusing to reopen and grant her claim that she is the 
surviving spouse of a veteran for VA benefits purposes.  She 
asserts that she was married to a man who had service during 
World War II.

In order to be eligible for benefits administered by the VA, 
the evidence must establish that the individual seeking 
benefits is a veteran or has a legal relationship to a 
veteran such as being the veteran's spouse.  The term 
"veteran" is defined in 38 U.S.C.A. § 101(2) as a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  Under 38 C.F.R. § 3.8 and 3.9, 
certain service with the Commonwealth Army of the 
Philippines, with the Philippine Scouts, and guerilla service 
is included for VA benefits purposes.  

Significantly, however, under 38 C.F.R. § 3.203(a), the VA 
may only accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department, 
if the evidence meets the following conditions:
    (1) The evidence is a document issued by the service 
department.  A 
copy of an original document is acceptable if the copy was 
issued by the 
service department or if the copy was issued by a public 
custodian of 
records who certifies that it is a true and exact copy of the 
document 
in the custodian's custody; and
    (2) The document contains needed information as to 
length, time and 
character of service; and
    (3) In the opinion of the Department of Veterans Affairs 
the 
document is genuine and the information contained in it is 
accurate.

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements 38 C.F.R. 
§ 3.203 (a), the VA shall request verification of service 
from the service department.  38 C.F.R. § 203(c).  

The appellant's claim for recognition as the surviving spouse 
of a veteran was previously denied by the RO on September 20, 
1990 and January 7, 1993 on the basis that the United States 
Department of the Army had certified that the appellant's 
claimed husband had no recognized guerilla service and was 
not a member of the Commonwealth Army in the service of the 
Armed Forces of the United States.   The appellant was 
notified by letter of the decisions and of her right to file 
an appeal, but she did not do so and the decisions became 
final.  38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The Board notes that the previously considered evidence 
included verifications of service requested by the RO on 
several occasions.  The service department, the United States 
Army, specifically determined in February 1950 that the 
individual now named by the appellant as her spouse "has no 
recognized guerilla service, nor was he a member of the 
Commonwealth Army in the service of the Armed Forces of the 
United States."  The Army subsequently confirmed that 
verification in August 1950 and again in December 1992.

The previously considered evidence also included various 
other documents from sources other than a United States 
service department, including affidavits from persons who 
stated that they confirmed that the appellant's husband had 
service with the United States Armed Forces of the Far East 
(USAFFE), and documents from the Armed Forces of the 
Philippines such as a document submitted by the appellant in 
March 1992 which was to the effect that her husband had 
service from December 1941 to October 1944, and was missing 
and presumed to be dead.  

Under 38 C.F.R. §§ 3.8 and 3.9, certification of service is a 
prerogative of the service department, and the VA has no 
authority to amend or change their decision.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that findings by a United States service department verifying 
a person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  See Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).  Therefore, the service 
department's determination that an individual did not have 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces, is binding on VA.  38 C.F.R. § 
3.203; see Duro, 2 Vet. App. at 532.  Accordingly, the RO was 
correct in its previous decisions that there was no basis to 
recognize the man identified by the appellant as her husband 
as a veteran for VA benefits purposes.  

When a claimant seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted 
to the agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.  

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  If no new and material evidence 
is presented to reopen the claim, the prior denial remains 
final.  See 38 U.S.C.A. § 7105.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Significantly, however, nothing in that law requires the VA 
to reopen a claim that has been disallowed except when new 
and material evidence has been secured and presented.  See 
38 U.S.C.A. § 5103(f).  

The only additional evidence which has been presented since 
the previous decisions is a "Certification" from the Armed 
Forces of the Philippines dated in November 2000 which is to 
the effect that the appellant is the surviving spouse of an 
individual who had "USAFFE/grla" service during World War 
II.  As noted above, however, the only satisfactory evidence 
on this issue is a certification issued by the United States 
Armed Forces.  The document submitted by the appellant was 
not issued by the United States Armed Forces, but was instead 
issued by a foreign government.

Thus, the additional evidence presented since January 7, 
1993, is not so significant that it must be considered in 
order to fairly decide the merits of the claim for 
recognition as the surviving spouse of a veteran.  The claim 
for recognition of the appellant as the surviving spouse of a 
veteran for VA benefits purposes has not been reopened, and 
the decisions of September 20, 1990 and January 7, 1993 which 
denied the appellant's claim for recognition as the surviving 
spouse of a veteran on the basis that the United States 
Department of the Army had certified that the appellant's 
husband had no recognized service and was not a member of the 
Commonwealth Army in the service of the Armed Forces of the 
United States remain final.   


ORDER

The request to reopen a claim for recognition as the 
surviving spouse of a veteran for VA benefits purposes is 
denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

